Title: From John Adams to William Tudor, Sr., 20 August 1818
From: Adams, John
To: Tudor, William, Sr.




Dear Sir
Quincy August 20. 1818.


Mr: Otis quoted another Author “The political & commercial Works of Charles D’Avenant LLD Vol 2 Discourse 3 on the plantation trade” I cannot transcribe 76 pages but wish that americans of all classes would read them; they are in the same strain with Downing Childs Gee Ashley Charles 2 James 2 William and Mary William the 3rd: Ann, George’s 2nd: & 3rd: All conspiring to make The people of North America Hewers of wood and drawers of water to plantation governors Custom House officers Judges of Admiralty Common Informers West-India planters Naval commanders in the first place And after all these worthy People should be amply supported nourished encouraged & pampered if any thing more could be Squeezed from the hard earnings of the Farmers the merchants the tradesmen & Labourers of in of America it was to be drawn into the exchequer in England to agrandize the British navy.
Mr. O. proceeded to another species of statutes relative to our internal Policy even our domestic manufactures and Fire side comforts I might say our homespun Blanketts & Woolen Sheets so necessary to cover some of us if not all of us in our Slumbers in the long nights of our frozen winters I shall refer to these statutes as they occur without any regard to order and shall not pretend to transcribe any of them. Furs of the Plantation to be brought to Great Britain 8 Geo 1. c 15 ss 24.
Hatts not to be exported from one plantation to another 5 G—2nd: c 22 Hatters not to be      have more than 2 Apprentices 5 Geo. 2 c 22 ss. 7 Slitting mills Steel furnaces &c not to be erected in the plantations 23—G 2. -c 29 ss 9. No wool or woolen Manufacture of the Plantations shall be exported 10 & 11 W 3 c 10 ss 19. Exporting Wool contrary to the regulations Forfeiture of the ship &c 12 Geo 2 c 21 ss 11.
I cannot search for any more of the mincing Laws Mr. Otis alternately laughed & raged against them all. He said one member of parliament had said that a hobnail should not be manufactured in America and another had moved that Americans should be compelled by act of Parliament to send their horses to England to be shod He believed however that this last was a man of sense & meant by this the admirable Irony to cast a ridicule on the whole selfish partial Arbitrary & contracted system of Parliamentary Regulations in A——a.
Another statute there is & was quoted by Mr O by which woll was prohibited to be waterborne in A——a in consequence of which a fleece of wool could not be conveyed in a canooe across a River or a Brook without seizure or forfeiture. But I am wearied to death by digging in this mud with searching among this Trash Chaff Rubbish of Acts of Parliament. If that Parliament which declared it had a right to legislate for us as sovreign absolute and Supreme in all cases whatsoever. But I deny that they ever had any right to legislate for us in any case whatsoever And on this point We are and were at issue before God & the world. These righteous Judges have decided the question & it is melancholy that any Americans should still doubt the equity & wisdom of the decision. Such were the bowells of compassion such the tender mercies of our pious virtuous our moral & religious Mother country towards her most dutiful & affectionate children Such they are still & such they will be till the United States shall compell that country to respect this. To this and poor & destitute as I am I would chearfully contribute double my proportion to of the expence of building & equipping 30 ships of the line before the year 1820. Mr: Otis asserted all these acts to be null & void by the Law of nature by the English laws and by the American charters because A——a was not represented in Parliament. He entered into to the history of the Charters James 1st & Charles 1st: could not be supposed to have ever intended that Parliament more hated by them both than the Pope or the French King should share with them in the government of Colonies & corporations which they had instituted by their Royal prerogatives "Tom Dick & Harry were not to censure them & their counsell.” Pym Hambden Sir Harry Vane & Oliver Cromwell did not surely wish to subdue a Country which they sought as an Assylum to the Arbitrary jurisdiction of a country from which they wished to fly. Charles 2nd: had learnt by the doleful experience that parliaments were not to be wholly despized He therefore endeavoured to associate Parliament with himself in his navigation act and many others of this despotic projects even in that of destroying by this unlimited licentiousness & debauchery the moral characture of the nation. Charles 2nd: courted Parliament as a mistress his successors embraced her as a Wife at least for the purpose of enslaving America Mr: Otis Roundly asserted this whole system of Parliamentary regulations & every act of Parliament before quoted to be illegal Unconstitutional Tyranical null & void Nevertheless with all my admiration of Mr: Otis & enthusiasm for his characture I must admit he was not always consistent in drawing or admitting the necessary consequences from his Principles one of which comprehended them all Viz that Parliament had no Authority over America in any case whatsoever. But at present we must confine ourselves to his principles & Authorities in opposition to the acts of trade and writts of Assistance. These principles I perfectly remember The Authorities in detail I could not be supposed to retain through will recollecting the names Vattel Coke & Holt I might have found them again by a dilligent search. But Mr: Otis himself has saved that trouble by a publication of his own which must be the subject of Another letter from your humble servant.

John Adams




